Name: Council Directive 80/1271/EEC of 22 December 1980 providing for the adaptation, consequent upon the accession of the Hellenic Republic to the European Communities, of Council Directive 73/173/EEC on the approximation of Member States' laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous preparations (solvents)
 Type: Directive
 Subject Matter: deterioration of the environment;  marketing;  European Union law
 Date Published: 1980-12-31

 Avis juridique important|31980L1271Council Directive 80/1271/EEC of 22 December 1980 providing for the adaptation, consequent upon the accession of the Hellenic Republic to the European Communities, of Council Directive 73/173/EEC on the approximation of Member States' laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous preparations (solvents) Official Journal L 375 , 31/12/1980 P. 0070 - 0072 Finnish special edition: Chapter 13 Volume 11 P. 0082 Greek special edition: Chapter 13 Volume 10 P. 0139 Swedish special edition: Chapter 13 Volume 11 P. 0082 Spanish special edition: Chapter 13 Volume 11 P. 0156 Portuguese special edition Chapter 13 Volume 11 P. 0156 COUNCIL DIRECTIVE of 22 December 1980 providing for the adaptation, consequent upon the accession of the Hellenic Republic to the European Communities, of Council Directive 73/173/EEC on the approximation of Member States' laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous preparations (solvents) (80/1271/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Articles 22 and 146 thereof, Whereas the Annex to Council Directive 73/173/EEC of 4 June 1973 on the approximation of Member States' laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous preparations (solvents) (1), as amended by Directive 80/781/EEC (2), should be supplemented by the addition of the Greek versions of the designations of the dangerous substances concerned (solvents), HAS ADOPTED THIS DIRECTIVE: Article 1 The Greek designations in the Annex to this Directive shall be added to the Annex to Directive 73/173/EEC. Article 2 Member States shall adopt and publish before 1 January 1981 the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. They shall apply such provisions with effect from 1 January 1981. Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 December 1980. For the Council The President J. SANTER (1)OJ No L 189, 11.7.1973, p. 7. (2)OJ No L 229, 30.8.1980, p. 57. ANNEX Classification of dangerous substances (solvents) CLASS I/A Toxic substances (Symbol : "skull and crossbones") Substance >PIC FILE= "T0013940"> CLASS I/B Toxic substance (Symbol : "skull and crossbones") Substance >PIC FILE= "T0013941"> CLASS I/C Toxic substance (Symbol : "skull and crossbones") Substance >PIC FILE= "T0013942"> CLASS II/A Harmful substances (Symbol : "St Andrew's Cross") Substance >PIC FILE= "T0013943"> CLASS II/B Harmful substances (Symbol : "St Andrew's Cross") Substance >PIC FILE= "T0013944"> CLASS II/C Harmful substances (Symbol : "St Andrew's Cross") Substance >PIC FILE= "T0013945"> CLASS II/D Harmful substances (Symbol : "St Andrew's Cross") Substances >PIC FILE= "T0013946">